                           Case 4:20-cv-00325-WTM-CLR Document 8 Filed 05/18/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JEFFERY FRANCIS CIELOCK,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:20-cv-325

                  LPN WINSTON MOCK; SGT. VARNADOVE; SGT.
                  MORRIS; CPL. LYONES, ECSO; CAPT. BARRS, ECSO;
                  EFFINGHAM COUNTY SHERIFF OFFICE/JAIL
                  DIVISION; WELLPATH; CPL. BENNETT, ECSO; and
                  CPL. LOCKETT, ECSO;

                  Defendants.


                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated May 18, 2021, adopting the Report and

                     Recommendation of the United States Magistrate Judge as the opinion of this Court, judgment is

                     entered dismissing the Plaintiff's complaint. This case stands closed.




           5/18/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
